Exhibit NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE OR AS PAYMENTS DUE UNDER THIS NOTE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND NONE OF THEM MAY BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT COVERING THE NOTE OR SUCH SECURITIES, THE TRANSFER IS MADE IN ACCORDANCE WITH RULE COUNSEL FOR THE HOLDER OF SUCH SECURITIES REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT. SHORT TERM CONVERTIBLE PROMISSORY NOTE $525,000 Cary, North CarolinaMarch 31, 2010 For value received, Cicero Inc., a Delaware corporation (the "Company"), HEREBY UNCONDITIONALLY PROMISES TO PAY to SOAdesk, LLC, a Delaware limited liability company (the "Holder"), or its permitted assigns, the principal sum of Five Hundred Twenty-Five Thousand Dollars ($525,000) (the “Original Principal Amount”), together with interest from the date of this Note on the unpaid principal balance at a rate equal to five percent (5%) simple interest per annum, or the maximum amount permitted by law, whichever is less, in each case payable through the issuance of shares of Series B Convertible Preferred Stock, par value $0.001, of the Company (the “Series B Preferred Stock”) valued at the then-applicable Conversion Price (as defined below). The simple interest rate shall be computed on the basis of the actual number of days elapsed and a year of 365 days.All unpaid principal, together with the balance of unpaid and accrued interest and other amounts payable hereunder, if not converted by the Holder pursuant to the provisions of Section 5 below or pre-paid in cash in accordance with Section 4 below, shall be due and payable, and shall be paid through the issuance of shares of Series B Preferred Stock valued at the then-applicable Conversion Price, on the earlier of (i) June 30, 2010 (the "Maturity Date") or (ii) upon the occurrence of an Event of Default (as defined below).The obligations of the Company owed to the Holder are unsecured. The following is a statement of the rights of the Holder and the conditions to which this Note is subject, and to which the Holder hereof, by the acceptance of this Note, agrees: 1.Definitions.As used in this Note, the following capitalized terms have the following meanings: (a)“Conversion Price” shall mean $150.00 per share, subject to adjustment in accordance with Section 6. (b)“Conversion Shares” shall mean those shares of Series B Preferred Stock issued to Holder upon Holder’s conversion or as payment of all or part of the principal and interest owed under this Note pursuant to Section 5 below. (c)"Obligations" shall mean all principal and accrued interest due hereunder. 1 Exhibit 2.Issuance.This Note is the $525,000 Convertible Note issued pursuant to that certain Asset
